      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 1 of 24




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Arthur Stanton, on behalf of
himself and others similarly
situated,                              Case No. 1:17-cv-02309

                        Plaintiff,     Michael L. Brown
                                       United States District Judge
v.

The NCR Pension Plan, et al.,

                        Defendants.

________________________________/

                                 ORDER

     Plaintiff Arthur Stanton worked for the NCR Corporation (“NCR”)

from 1961 to 1980 with a year-long break from 1970 to 1971. He sues for

the payment of his benefits and also claims NCR and members of the

NCR pension committee violated their fiduciary duties to him and others

similarly situated. Defendants move to dismiss the complaint for failure

to state a claim and for lack of subject matter jurisdiction. (Dkt. 16.) The

Court grants in part and denies in part Defendants’ motion.
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 2 of 24




I.   Background

     Plaintiff Arthur Stanton worked for NCR from 1961 to 1970. (Dkt.

1 ¶ 11.) He took a leave of absence, which he claims was authorized, from

January 1970 to October 1970, and then returned to NCR, working there

until 1980. (Id.) He retired from the workforce in 2015 and sought

benefits at that time. (Dkt. 18 at 3.)

     NCR first established a retirement benefits plan (the “Plan”) in

1940. (Dkt. 1 ¶ 14.) NCR amended the Plan in 1962, 1969, 1972, and

1976. (Id. ¶¶ 16, 26, 31, 39, 41.) To receive benefits under the Plan, one

must have been a “Participant.”          (Id. ¶ 36.)    The Plan defined a

Participant as someone who completed ten years of “Credited Service,”

defined as “the period of full-time employment by the Company which is

continuous up to retirement date.”        (Id. ¶ 19.)   The Plan made an

exception to the continuous service requirement for authorized leaves of

absence. (Id. ¶ 33.) According to the Plan, such absences “shall not break

continuous service and the period absent shall be included in the

Credited Service.” (Id.) Although NCR amended the plan several times,




                                     2
       Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 3 of 24




the terms at issue, “Credited Service” and “Participant,” did not

substantively change.1

      Plaintiff had nine years and one month of Credited Service under

the 1969 Plan when he took an authorized leave of absence. (Id. ¶ 30.)

He came back to NCR in October 1971. (Id. ¶ 11.) He claims to have

completed ten years of Credited Service in October 1971. (Id. ¶ 35.) After

Plaintiff left NCR in 1980, NCR gave pension recipients and those eligible

for future pension benefits opportunities to take a lump-sum payment

instead of pension benefits. (Id. ¶¶ 54–56.)       NCR did this to lower

pension liabilities.

      Plaintiff retired from the workforce in 2015. (Dkt. 18 at 3.) He

called the NCR Benefits Center in June 2016 to ask about his benefits.

(Id. ¶ 57.) That December, NCR informed him in a letter that he did not


1 The 1969 Plan defined a plan “Participant” as someone who had
completed ten years of Credited Service. (Id. ¶ 28.) The 1972 Plan used
the same definition of Participant as the 1969 Plan and stated that
authorized leaves of absence did not break the continuous service
requirement of Credited Service. (Id. ¶¶ 32–33.) The 1974 Plan also did
not change the definition of “Employee,” “Participant,” or “Credited
Service.” (Id. ¶ 39.) The 1976 Plan, the last modification of the plan
before Plaintiff left NCR, kept the same Credited Service definition. (Id.
¶ 45.) The 1976 Plan also stated that “Periods of Credited Service before
January 1, 1976 credited under the Plan as in effect before that date,
shall be credited for the same purposes after that date.” (Id. ¶ 46.)

                                     3
         Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 4 of 24




meet the ten-year Credited Service requirement. (Id. ¶ 58.) In March

2017, Plaintiff formally requested payment of his vested benefits. (Id.

¶ 59.) Defendant The Pension and Benefits Committee of the Plan (the

“Committee”) sponsors and maintains the Plan for the benefit of eligible

members. (Id. ¶ 7.) The Committee denied Plaintiff’s claim for benefits,

reasoning that based on the Plan’s break-in-service provisions, he did not

have ten years of Credited Service. (Id. ¶ 61.) Plaintiff appealed the

Committee’s decision. (Id. ¶ 62.) The Committee denied his appeal and

informed him that he had exhausted his administrative remedies. (Id.

¶ 63.)

     Plaintiff sued the Committee, NCR, and several individuals.

Defendant Andrea Ledford is NCR’s Corporate Services and Chief

Human Resources Officer. (Id. ¶ 8.) The other individuals were, upon

Plaintiff’s belief, members of the Committee. (Id. ¶ 9.) Plaintiff sued in

Count I for benefits and a clarification of rights against Defendants NCR

and the Plan. In Counts II and IV, he claims that all Defendants (except

the NCR Pension Plan) violated their fiduciary duties. In Count III, he

claims all Defendants (except the Plan and Ms. Ledford) failed to disclose

Plan information. Defendants moved to dismiss all counts.



                                       4
       Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 5 of 24




II.   Standard of Review

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” FED. R. CIV. P. 12(b)(6). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim that is plausible on its face.’ ” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).      At the motion to dismiss stage, “all well-

pleaded facts are accepted as true, and the reasonable inferences

therefrom are construed in the light most favorable to the plaintiff.”

Bryant v. Avado Brands, Inc., 187, F.3d 1271, 1273 n.1 (11th Cir. 1999).

      A court may also dismiss a pleading for “lack of subject matter

jurisdiction.” FED. R. CIV. P. 12(b)(1). If a defendant challenges the

court’s subject matter jurisdiction, then the plaintiff bears the burden of

showing the court has subject matter jurisdiction, which entails showing

the plaintiff has standing. See Lujan v. Defenders of Wildlife, 504 U.S.

555, 560–61 (1992). There are three elements of standing: an injury-in-

fact, “a causal connection between the injury and the conduct complained

of,” and a likelihood “the injury will be redressed by a favorable decision.”




                                      5
         Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 6 of 24




Fla. Family Policy Council v. Freeman, 561 F.3d 1246, 1253 (11th Cir.

2009).

     Attacks on subject matter jurisdiction can be “facial attacks” or

“factual attacks.” Carmichael v. Kellogg, Brown & Root Servs., Inc., 572

F.3d 1271, 1279 (11th Cir. 2009). Facial attacks must “be based solely on

the allegations in the complaint.” See id. For factual attacks, a district

court may consider “extrinsic evidence such as deposition testimony and

affidavits.” Id.

III. Motion to Exclude the Declaration of Patrick Carroll

     Plaintiff moves to exclude the Declaration of Patrick Carroll, Chair

of the NCR Corporation Plan Administration Committee for the NCR

Pension Plan. (Dkt. 19.) Plaintiff argues that courts are limited to the

four corners of the complaint when considering a 12(b)(6) motion. On this

point, Plaintiff is correct. But, the Court may consider items outside the

complaint in deciding a 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction. See Carmichael, 572 F.3d at 1279 (finding courts

“may consider extrinsic evidence such as deposition testimony and

affidavits” for factual attacks on the court’s subject matter jurisdiction”).

The Court finds that Mr. Carroll’s affidavit is admissible for factual



                                       6
       Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 7 of 24




attacks upon the Court’s subject matter jurisdiction, but not admissible

for the 12(b)(6) failure-to-state-a-claim arguments.

IV.   Motion to Dismiss

      A.   Applicable Limitations Period

      ERISA does not provide a statute of limitations for suits to recover

benefits under 29 U.S.C. § 1132(a)(1)(B). See Northlake Reg’l Med. Ctr.

v. Waffle House Sys. Emp. Benefit Plan, 160 F.3d 1301, 1303 (11th Cir.

1998). Courts apply the forum state’s applicable statute of limitations

unless the parties have contractually agreed to a limitations period. See

Fetterhoff v. Liberty Life Assurance Co., 282 F. App’x 740, 744 (11th Cir.

2008) (“[W]here the parties have contractually agreed upon a limitations

period, borrowing a state’s statute of limitations is unnecessary.”).

Courts will enforce reasonable contractual limitations periods.         See

Northlake, 160 F.3d at 1303 (finding 90-day limitations period reasonable

under the circumstances).

      Defendants claim the 2016 Plan had a one-year limitations period.

If that one year limitations period does not apply, Georgia has a six-year




                                     7
       Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 8 of 24




statute of limitations for breach of contract. Under either limitations

period, Plaintiff’s claims are not barred.2

     The statute of limitations begins to run when a cause of action

accrues and a plaintiff can file suit. Witt v. Metro. Life Ins. Co., 772 F.3d

1269, 1276–78 (11th Cir. 2014). Such a claim “accrues when the plaintiff

knew or should have known of the injury.” Schwerman, 155 F. App’x at

419. Generally, this does not occur “until the plan issues a final denial.”

Heimeshoff v. Hartford Life & Accident Ins. Co., 571 U.S. 99, 105 (2013);

see also Paris v. Profit Sharing Plan, 637 F.2d 357, 361 (5th Cir. 1981)

(“We hold that for purposes of ERISA a cause of action does not accrue

until an application is denied.”). In other words, a cause of action accrues

when the plan administrator clearly repudiates a claim for benefits. See

Witt, 772 F.3d at 1276–78.




2 The parties debate whether the 2016 Plan or the 1976 Plan controls.
Plan providers can amend ERISA plans retroactively when that
amendment “does not deprive participants of a benefit to which they
would otherwise be entitled.” Dyce v. Salaried Emps.’ Pension Plan of
Allied Corp., 15 F.3d 163, 166 (11th Cir. 1994). If the 2016 Plan restricts
Plaintiff’s benefits or rights from the 1976 Plan, then the 1976 Plan
controls.


                                     8
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 9 of 24




     Plaintiff first requested benefits in June 2016. NCR denied his

request in December 2016. His benefits claim accrued upon that denial.

He filed within one year, making his complaint timely.

     Defendants argue NCR clearly repudiated Plaintiff’s benefits in

2004 when he turned sixty-five, became eligible for retirement, and

received no benefits. The Plan states that Participants are eligible for

benefits upon the Normal Retirement Date, which is the first day of the

month following a Participant’s sixty-fifth birthday.        (Dkt. 1 ¶ 65.)

Defendants argue the failure to pay him in 2004 was a clear repudiation

of his benefits. They rely upon the Eleventh Circuit’s decision in Witt. In

that case, a company paid injury benefits to a claimant but stopped

paying   when    the   claimant   failed   to   supplement    his   injury’s

documentation. 772 F.3d at 1278. The plaintiff sued twelve years later,

seeking benefits. Id. The Eleventh Circuit found the company clearly

repudiated his benefits claim when it stopped paying him, thus barring

his claim. Id.

     Witt is not controlling here.      The failure to pay benefits not

requested is fundamentally different from paying benefits and then

stopping. Plaintiff may have been eligible to receive benefits in 2004



                                    9
         Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 10 of 24




when he turned sixty-five, but he never sought those benefits. And, the

Plan did not require him to receive benefits at sixty-five such that its

failure to pay would have provided a clear repudiation as in Witt. That

is because section 6.C of the 1976 Plan allows a Vested Participant to

elect not to retire at 65 and delay the receipt of benefits until subsequent

retirement. That is what Plaintiff claims he did. He retired from the

workforce in 2015, and first sought benefits in June 2016. (See Dkt. 18

at 3.)      Added to this, Plaintiff alleges NCR never provided him

information about changes to his plan or information that would have

caused him to expect benefits when he turned sixty-five. (Dkt. 1 ¶12.)

     More analogous than Witt is Hoover v. Bank of America Corp., 286

F. Supp. 2d 1326 (S.D. Fla. 2003). In that case, a company wrote a former

employee a letter informing him that he would not receive credit for his

prior years of service. Id. at 1331. He later requested benefits. Id. The

company denied that request. Id. He then sued for benefits, thirteen

years after the company informed him that he would not receive credit

for prior service. Id. The Hoover court found the letter informing him

that he would not receive credit for the earlier service did not begin the

limitations period. Id. at 1334–35. That court found the company clearly



                                       10
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 11 of 24




repudiated the employee’s benefits only upon denying his request. Id.

The same is true here. NCR’s clear repudiation of Plaintiff’s benefits

claim happened in the December 2016 letter.         Indeed, Plaintiff here

actually had less of a repudiation than the plaintiff in Hoover as Plaintiff

alleges he received no letter suggesting he would not receive benefits

until late 2016.

     Moreover, Defendants’ argument that Plaintiff should have known

his benefits claim would accrue on his sixty-fifth birthday, absent any

other communication from NCR, seeks to impose too high a standard for

Plaintiff’s ERISA knowledge. Those seeking benefits under ERISA are

not expected to have a super-technical knowledge of ERISA law. See, e.g.,

DeBene v. BayCare Health Sys., 688 F. App’x 831, 839 (11th Cir. 2017)

(statutory disclosure crucial “because employees are not expected to

know instinctively of their right to continue their [group] healthcare

coverage.”); Cummings v. Wash. Mut., 650 F.3d 1386, 1392 (11th Cir.

2011) (noting COBRA improper notice claim did not accrue until the

plaintiff met with lawyer in 2008, as mere expiration of COBRA

notification period in 2007, “without more, was insufficient to give

Plaintiff reason to know his notification right had been violated”).



                                    11
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 12 of 24




     Defendant also cites Frances v. Gucci America, Inc., 543 F. Supp.

2d 1227 (D. Or. 2008), where a woman worked for a company until 1982,

retired, and then requested benefits in 2007. The Frances court found

the plaintiff knew or should have known of her retirement benefits in

1982, meaning her claim accrued then. Id. at 1231. Here, in contrast,

Plaintiff did not retire from the workforce until 2015. (Dkt. 18 at 3.)

Absent a formal denial of coverage or something akin to the stopping of

benefits payment in Witt — i.e., an action that clearly repudiated his

benefits — Plaintiff’s limitations period did not begin.

     The complaint contains no allegation to suggest Plaintiff should

have known his claim accrued in 2004 such that NCR’s failure to pay

constituted a clear repudiation. It may be that Defendants can provide

evidence of such a repudiation during discovery.       After all Witt and

Frances were decided at summary judgment. But, accepting Plaintiff’s

allegations as true, his claim thus did not accrue until NCR denied his

benefits claim in December 2016.3


3Defendants cite Kolter v. Charming Shoppes, Inc., Case No. 11-cv-3296,
2012 U.S. Dist. LEXIS 11577 (S.D. N.Y. Jan. 31, 2012), and Watkins v.
JP Morgan Chase U.S. Benefits Executive, 570 F. App’x 458 (6th Cir.
2014), as additional examples of a lack of due diligence barring a
plaintiff’s claims. Both cases are distinguishable. In Kolter, the claimant

                                    12
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 13 of 24




     B.    Dates of the Relevant Actions

     Congress passed ERISA in 1975, and ERISA does not apply to “any

cause of action which arose, or any act or omission which occurred, before

January 1, 1975.”     29 U.S.C.§ 1144(b)(1).    This boundary exists so

companies will not be subject to ERISA standards for pre-ERISA choices.

Menhorn v. Firestone Tire & Rubber Co., 738 F.2d 1496, 1501 (9th Cir.

1984) (“ERISA’s drafters recognized that it would be unfair to judge pre-

ERISA conduct retrospectively by ERISA’s standards.”). The parties

debate whether the relevant actions took place after 1975, debating

chiefly the relevant actions giving rise to the claim. Defendants say the

act was the 1970–1971 leave of absence; Plaintiff says the interpretation

of the 1976 plan and the denial of coverage in 2016.

     Plaintiff is correct. In adopting the 1976 Plan, NCR affirmed its

willingness to be governed by ERISA and applying the 1976 plan to

Plaintiff’s claim was an action after 1975. See Menhorn at 1503–04



made numerous post-retirement inquiries into his benefits. 2012 U.S.
Dist. LEXIS 11577 at *2. That court reasoned that the company
“blockading” his inquiries was evidence of a clear repudiation. Id. at *5.
There is no similar allegation here of any defendant “blockading”
Plaintiff. And in Watkins, the claimant first sought benefits in 1998 and
did not sue until 2010. 570 F. App’x at 460. NCR denied Plaintiff
benefits in December 2016 and Plaintiff sued in June 2017.

                                    13
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 14 of 24




(“Cases such as the one at bar must be distinguished from those in which

benefits have been denied as the result of a significant act of discretion

under or interpretation of the plan which took place after ERISA’s

effective date. A plan provision requiring discretion does not work to

deny an individual benefits until specifically applied to him.”).

     Defendants cite two cases that found pre-1975 leaves of absence to

be pre-1975 actions. See Stevens v. Emp’r-Teamsters Joint Council No.

84, 711 F. Supp. 384 (S.D. Ohio 1989); Lamontagne v. Pension Plan of the

United Wire, Metal & Mach. Pension Fund, 869 F.2d 153 (S.D. N.Y.

1988). In those cases, however, the plan providers adopted the plans

before 1975. Put differently, those plan providers did not choose to be

governed by ERISA because ERISA was not in effect.

     C.    Failure to Receive Requested Information

     ERISA provides that a plaintiff may recover $100 per day for an

ERISA plan administrator’s failure to provide requested information.

See 19 U.S.C. § 1132(c)(1)(B). Plaintiff claims he reached out to NCR

Benefits in July 2016, seeking information about the plan. He says he

received no information and argues damages should run from that point.

He seeks damages based on several NCR failures to provide information:



                                    14
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 15 of 24




     1. The failure to provide a copy of the summary plan
        description and/or all modifications or changes at the times
        and intervals required under 29 U.S.C. § 1024(b)(1) and/or
        29 CFR §§ 2520.104b-1, b-2, b-3, b-4;
     2. Violating 29 U.S.C. §§ 1022(a) and (b), and accompanying
        regulations from the U.S. Department of Labor, by
        purporting to impose provisions that violated the anti-
        cutback provisions of ERISA and the Internal Revenue
        Code;
     3. Failing to notify them of their right to obtain benefits under
        the plan;
     4. Failing to provide them with a written explanation of their
        normal form of benefit nine months prior to their earliest
        optional retirement plan.

(Dkt. 1 ¶ 102.) Defendants argue Count III should be dismissed because

Plaintiff has identified no written request to which Defendants failed to

respond.

     Some requests for information must be in writing.            See, e.g.,

§ 1025(b)(4) (“The administrator shall, upon written request of any

participant or beneficiary, furnish a copy of the latest updated

summary.”). But claimants can make other ERISA requests orally. See

Crotty v. Cook, 121 F.3d 541, 547 (9th Cir. 1997) (“Because [the

administrator] failed to provide summary plan descriptions to [the

claimant] after [the claimant] orally requested information about the

Plans, [the administrator] violated the plain terms of § 1132(c).”);

Colarusso v. Transcapital Fiscal Sys., Inc., 227 F. Supp. 2d 243, 257 (D.


                                    15
       Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 16 of 24




N.J. 2002) (“The Court finds that requests for information described in

29 U.S.C. § 1024(b)(1) do not have to be in writing because the

information described in that statute must be provided to participants

and beneficiaries automatically upon the occurrence of certain events.”).

       Plaintiff claims he did not receive information after requesting it.

Defendants have not shown that any of those requests had to be in

writing. The Court rejects Defendants’ argument.

       D.   Standing

       Defendants claim Plaintiff lacks standing under ERISA to bring a

benefits claim and breach of fiduciary duty claims. To have standing, a

plaintiff must show an injury-in-fact, causation, and redressability. See

City of Miami Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1282 (11th

Cir. 2019). Only a plan participant, beneficiary, or fiduciary may bring a

benefits claim under Section 1132(a). Defendants say Plaintiff was not a

Participant, because he did not have ten years of Credited Service with

NCR.

       The Court disagrees. According to the complaint, Plaintiff worked

at NCR from 1961 until 1980 with an authorized leave from 1970 to 1971.

The Plan makes clear that authorized leave does not break Credited



                                     16
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 17 of 24




Service. According to his allegations, Plaintiff has over ten years of

experience, making him a Plan Participant. He thus has standing to

bring his benefits claim.

     Plaintiff, however, lacks standing to bring his fiduciary duty claims.

The Plan is a defined benefits plan. (Dkt. 1 ¶ 6.) In a such a plan (as

opposed to a defined contribution plan), losses to the plan do not

necessarily injure a participant. See LaRue v. DeWolff, Boberg & Assoc.,

Inc., 552 U.S. 248, 255 (2008). That is because participants in a defined

benefits plan are entitled to a fixed amount of money.        See Hughes

Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999) (“A defined benefit

plan . . . consists of a general pool of assets rather than individual

dedicated accounts. Such a plan, ‘as its name implies, is one where the

employee, upon retirement, is entitled to a fixed periodic payment.’ ”

(quoting Comm’r v. Keystone Consol. Indus., Inc., 508 U.S. 153, 154

(1993))).4 If a defined benefits plan takes a loss, its participants still




4 In contrast, “[a] defined contribution plan is one where employees and
employers may contribute to the plan, and ‘the employer’s contribution is
fixed and the employee receives whatever level of benefits the amount
contributed on his behalf will provide.’ ” Hughes Aircraft Co. v. Jacobson,
535 U.S. 432, 439 (1999) (quoting Nachman Corp. v. Pension Benefit
Guar. Corp., 446 U.S. 359, 364 n.5 (1980)).

                                    17
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 18 of 24




receive their same benefits (so long as money is available). See Lee v.

Verizon Commc’ns Inc., 954 F. Supp. 2d 486, 497 (N.D. Tex. 2013) (“[A]

decrease in the amount of plan assets ‘will not affect an individual’s

entitlement to a defined benefit unless it creates or enhances the risk of

default by the entire plan.’ ” (quoting LaRue, 552 U.S. at 255)). And if

the plan becomes underfunded, plan participants still do not necessarily

have an injury-in-fact because the plan’s sponsors are required to provide

additional funding. See id. (“[I]f the fiduciary’s conduct results in the

plan’s becoming underfunded, the plan sponsor is required to make

additional contributions.”); see also 26 U.S.C. § 412(a)(2)(A) (describing

employer benefit contributions necessary to reach minimum funding).

Losses to the plan only injure a participant if the losses threaten the

ability of the plan to continue. See Perelman v. Perelman, 919 F. Supp.

512, 518 (E.D. Pa. 2012) (“Where a defined benefit plan suffers losses,

plan participants cannot establish standing to seek money damages

where the plan has substantial surplus assets or the plan sponsor is

financially capable of making up any losses suffered by the plan.”).5


5Even if the fiduciaries cannot fund the plan, and the plan participants
are left without money, there still may be no injury-in-fact, as plan
participants have a statutory right to funds. See David v. Alphin, 704

                                    18
        Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 19 of 24




        Plaintiff has not alleged any threat to the Plan’s financial viability.

Plaintiff identifies specific transactions that may have caused losses to

the Plan. (Dkt. 1 ¶¶ 53–56.) But Plaintiff makes no allegations these

losses threaten the ability of the Plan to pay participants. Plaintiff also

claims Defendants engaged in acts designed to prevent Plan Participants

from learning of their benefits. (Id. ¶¶ 82–90, 95, 108–15.) That might

cause the Plan to pay surcharges and attorneys’ fees. But, again, this

does not allege an injury-in-fact to individual Plan Participants. Plaintiff

lacks standing for the fiduciary duty claims.

        Plaintiff argues ERISA does not require an injury-in-fact for

standing. The plaintiffs in Lee made a similar argument. 954 F. Supp.

2d at 499. The court denied that argument, finding it “conflates statutory

standing with constitutional standing.” Id. (quoting David, 704 F.3d at

338).     The Constitution, not ERISA, requires an injury-in-fact for

standing. Here, as in Lee, Plaintiff “fails to cite any authority holding

that there is constitutional standing for [Plan Participants] to sue under




F.3d 327, 337 (4th Cir. 2013) (describing how the Pension Benefit
Guaranty Corporation will pay participants benefits if an underfunded
plan terminates).


                                       19
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 20 of 24




ERISA § 409 for a breach of fiduciary duty that causes them no harm.”

Id.

      The Court grants Defendants’ motion to dismiss Counts II and IV

for lack of standing. Plaintiff has not stated he is unwilling to cure the

above defects. The Court will allow Plaintiff to file an amended complaint

if he believes he has standing under the terms set forth above. See FED.

R. CIV. P. 15(a)(2) (“[A] party may amend its pleading only with . . . the

court’s leave.”). The Court grants Plaintiff thirty days to do so.

      E.   Modification of the Plan

      The Plan requires ten years of Credited Service to be a Participant.

Plaintiff worked for the company in two stints, neither lasting ten years.

Plaintiff claims the leave in between these stints was authorized, thus

giving him the necessary period of service.       The Plan provides that

authorized leave does not interrupt Credited Service.6 (Dkt. 1 ¶ 33.)

Defendants argue Plaintiff got permission for authorized leave in a

conversation.   This conversation, they claim, modified the Plan. Since

plans cannot be modified orally, Defendants say Plaintiff never had ten


6 The 1976 Plan provided that “Periods of Credited Service before
January 1, 1976 credited under the Plan as in effect before that date,
shall be credited for the same purposes after that date.” (Dkt. 1 ¶ 46.)

                                    20
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 21 of 24




years of Credited Service. Burks v. Am. Cast Iron Pipe Co., 212 F.3d

1333, 1338 (11th Cir. 2000) (“ERISA preempts and does not recognize

claims based on oral representations that contradict unambiguous

written plan terms.”).

     Plaintiff does not claim the authorized leave conversation modified

the Plan. He claims Defendants did not comply with the Plan. (See Dkt.

1 ¶ 68 (“The terms of the Plan and ERISA prohibited NCR from divesting

the vested benefits of Mr. Stanton and similarly situated class

members.”).) Specifically, Plaintiff alleges that the leave was authorized,

which the plan states will not break up service, and so he would have ten

years of Credited Service. This allegation states a claim.

     Defendants cite case law that discusses orally modifying a plan. See

Nachwalter v. Chrisite, 805 F.2d 956 (11th Cir. 1986); Lister v. Stark, 890

F.2d 941 (7th Cir. 1989). But, since Plaintiff does not allege the plan’s

modification, this case law does not apply.7 Discovery may show that




7 The parties also debate whether it matters if there was an authorized
leave or not. Since the Court finds that Plaintiff has stated a claim as for
authorized leave, the Court does not discuss whether the leave must have
been authorized for Plaintiff to get relief.

                                    21
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 22 of 24




Plaintiff is, in fact, relying on some type of oral modification to the Plan.

But, accepting his allegations as true, he is not doing so in his complaint.

     F.    Whether Plaintiff Properly Pled Each Defendant

     Plaintiff sues the Plan, the Committee, NCR, and six individuals.

“The proper party defendant in an action concerning ERISA benefits is

the party that controls administration of the plan.” Garren v. John

Hancock Mut. Life Ins. Co., 114 F.3d 186, 187 (11th Cir. 1997).

“Administrator” is defined as “the person specifically so designated by the

terms of the instrument under which the plan is operated.”

§ 1002(16)(A). There can, however, be a de facto administrator, if an

entity possesses or exercises discretionary authority or control over plan

administration. See 29 U.S.C. § 1002(21)(A); Rosen, 979 F.2d 191.

     Defendants claim that Plaintiff is suing the wrong individuals and

entities, both for the benefits claim and the request-for-information

claim.8 Defendants argue the Committee is the only proper party because

each version of the Plan lists it as the Administrator.        In response,


8 Defendants argue Plaintiff has sued the wrong entities for his breach of
fiduciary duty claims. Since the Court dismisses those counts for lack of
standing, the Court does not discuss those claims here. The Court also
does not discuss whether the fiduciary duty claims were duplicative of
the benefits claim.

                                     22
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 23 of 24




Plaintiff, however, has pled facts showing NCR and other Defendants to

be de facto administrators. The complaint states all Defendants except

the Plan failed to provide the summary plan description, notify potential

plaintiffs of the right to obtain benefits under the plan, and failed to

provide plaintiffs with a written explanation of their normal form of

benefit.   (Dkt. 1 ¶ 102.)     Plaintiff calls these Defendants “Plan

Administrators.”   These claims suggest a discretionary authority or

control over plan administration such that these parties are proper

defendants.   Plaintiff has thus adequately pled facts showing that

Defendants had authority to be administrators.9 Again, the evidence at

summary judgment may show otherwise.

V.   Conclusion

     The Court GRANTS in part and DENIES in part Defendants’

Motion to Dismiss (Dkt. 16). The Court DENIES Defendants’ Motion to

Dismiss Counts I and III. The Court GRANTS Defendants’ Motion to

Dismiss Counts II and IV for lack of standing. The Court DISMISSES

Defendant Ledford from the case. The Court GRANTS Plaintiff thirty


9Defendant Ledford is only named in Counts II and IV of the Complaint.
Since the Court dismisses these two counts, the Court dismisses
Defendant Ledford from the lawsuit.

                                    23
      Case 1:17-cv-02309-MLB Document 26 Filed 11/18/19 Page 24 of 24




days, up to and including December 18, 2019, to file an amended

complaint.    The Court GRANTS Plaintiff’s Motion to Strike the

Declaration of Patrick R. Carroll (Dkt. 19) to the extent that the affidavit

is admissible for factual attacks upon the Court’s subject matter

jurisdiction, but not admissible for the 12(b)(6) failure-to-state-a-claim

arguments.

     SO ORDERED this 18th day of November, 2019.




                                    24
